FILED
                                                                           NOV. 19,2013
                                                                   In the Office of the Clerk of Court
                                                                 W A State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

In re the Parentage of:                        )         No. 30768-9-111
                                               )
INFANT CHILD F. AND UNBORN CHILD               )
F.,                                            )
                                               )
                   Child,                      )
                                               )         PUBLISHED OPINION
MICHAEL HUNTER,                                )
                                               )
                   Petitioner and Alleged      )
                   Father,                     )
                                               )
              v.                               )
                                               )
MICHELLE FEREBAUER,                            )
ROBERT FEREBAUER,                              )
                                               )
                   Respondents.                )

       BROWN, J. - Michael Hunter's appeal concerns the paternity of the child Michelle

Ferebauer gave birth to in Utah and immediately placed for adoption there in 2010.

After Mr. Hunter unsuccessfully petitioned to intervene in the Utah adoption proceedings

and did not appeal, the Washington superior court ruled his paternity petition was moot.

Mr. Hunter contends the court erred in dismissing his paternity petition, giving flJlI faith

and credit to the Utah ruling, failing to enter findings of fact and conclusions of law,

failing to enter a temporary order requiring genetic testing, denying his request to add

the adoptive parents as indispensable parties, and allowing Ms. Ferebauer to participate
No. 30768-9-111
In re the Parentage of Infant Child F.


in the proceedings. We con"clude the superior court did not err in giving full faith and

credit to the Utah court when dismissing Mr. Hunter's paternity petition without written

findings. Therefore, we do not reach his other contentions, and affirm.

                                          FACTS

      Ms. Ferebauer met Mr. Hunter at work in February 2009. She was married to

Robert Ferebauer at the time, but developed an intimate relationship in Mayor June

2009 with Mr. Hunter. In July 2009, Ms. Ferebauer became pregnant with a March

2010 due date. She informed Mr. Hunter that he was the father. Ms. Ferebauer

petitioned to dissolve her marriage with Mr. Ferebauer and moved in with Mr. Hunter. 1

Mr. Hunter has two daughters from a prior marriage whom he and his prior spouse

share custody. The Ferebauer-Hunter relationship soon ended due to Ms. Ferebauer's

fears that Mr. Hunter would not be a good father. Mr. Hunter encouraged an abortion,

but Ms. Ferebauer preferred adoption. Mr. Hunter at first agreed to the adoption and

signed a consent to adopt and relinquishment of parental rights in January 2010. Mr.

Hunter and Ms. Ferebauer then disagreed over whether the adoption should be open

and he revoked his consent.

      In February 2010, Ms. Ferebauer took a leave of absence from work and decided

to go to Utah. She e-mailed Mr. Hunter, notifying him that she was going to Utah to be

with friends and have the baby. Mr. Hunter responded that he did not know if he would

ever see her or the baby again, but he wished Ms. Ferebauer luck.



      1   The petition for dissolution was later dismissed.

                                             2

No. 30768-9-111
In re the Parentage of Infant Child F.


       On March 2, 2010, Ms. Ferebauer gave birth to a baby girl in Utah. 80th Mr.

Ferebauer and Ms. Ferebauer relinquished their parental rights and gave consent for

adoption. Under Utah law, Mr. Ferebauer was the presumed father. See Utah Code

Ann. § 788-15-204(1 )(a) ("A man is presumed to be the father of a child if ... he and

the mother of the child are married to each other and the child is born during the

marriage."). To overcome this presumption, the unmarried biological father must sign a

voluntary declaration of paternity. Utah Code Ann. § 788-15-302, -303. Utah

terminated all parental rights and approved adoption of Infant F to Washington adoptive

parents, with whom Infant F has resided since birth.

      Mr. Hunter filed a petition to establish paternity in Utah on June 23,2010. On

July 15, 2010, he sought to intervene or set aside the Utah order terminating his

parental rights. On December 20, 2010, the Utah court entered a memorandum

decision denying Mr. Hunter's motion to intervene. The court found Mr. Hunter never

submitted a voluntary declaration of paternity that he executed with the birth mother as

required by Utah law. Thus, the court concluded Mr. Hunter did not overcome Mr.

Ferebauer's presumption of paternity and therefore, did not have standing to intervene.

On March 23,2011, the Utah court entered a final order denying Mr. Hunter's motion to

intervene. Mr. Hunter did not appeal the Utah final order.

      On a somewhat parallel course, Mr. Hunter petitioned in Washington to establish

paternity. He served his Franklin County petition on the Ferebauers on May 14, 2010.

The Ferebauers responded to Mr. Hunter's Washington petition, requesting dismissal in



                                            3

No. 30768-9-111
In re the Parentage of Infant Child F.


light of the Utah proceedings. After a November 2010 court commissioner's ruling that

Washington had jurisdiction under Washington's Uniform Child Custody Jurisdiction Act,

chapter 26.27 RCW and/or the federal Parental Kidnapping Prevention Act of 1980

(PKPA), 28 U.S.C. § 1738A, the Ferebauers requested revision by a superior court

judge. The Ferebauers argued the court should grant full faith and credit because Utah

had jurisdiction and was continuing to exercise it. In December 2010, Mr. Hunter

sought to join the adoptive parents and the child to the Washington action, and he

asked for DNA testing. On January 11, 2011, a superior court judge stayed the

Washington action pending a final order in Utah. The Washington court lifted the stay

on July 21,2011.

       Finally, on December 12, 2011, the trial court dismissed the action as moot given

Utah's ruling and Mr. Hunter's failure to appeal that ruling. The judge clarified, "I kept

the case open in the event that Utah reversed itself in their appellate process and

encouraged counsel to go back down [t]here to Utah and pursue the arguments that

they had. They didn't do that. They abandoned the process and did not exhaust their

remedies in Utah, and so this is where I find myself now. There's no possibility that

Utah is going to reverse themselves and so I think that makes this case moot at this

point." Report of Proceedings (Dec. 12,2011) at 44-45. Mr. Hunter appealed.




                                             4

 No. 30768-9-111
 In re the Parentage of Infant Child F.


                                          ANALYSIS

        The issue is whether the trial court erred in dismissing Mr. Hunter's paternity 


 petition as moot. Mr. Hunter contends the court erred in giving Utah's order full faith 


 and credit. 


        We generally review a decision to dismiss for abuse of discretion. Spokane

 County   v. E. Wash. Growth Mgmt. Hearings Bd., 173 Wash. App. 310, 323-24,293 P.3d

 1248 (2013). Dismissal for mootness, however, is a question of law this court reviews

 de novo. Hilltop Terrace Homeowner's Ass'n        v. Island County, 126 Wash. 2d 22, 29, 891
P.2d 29 (1995). Additionally, issues involving whether another state's judgment should

 be given full faith and credit by our courts are issues of law and reviewed de novo.

 SCM Grp. USA, Inc. v. Protek Mach. Co., 136 Wash. App. 569, 574,150 P.3d 141 (2007).
                                                                                             I
        As an initial matter, Mr. Hunter contends the court erred in not entering findings

 of fact and conclusions of law when dismissing his petition. CR 52(a)(2)(8) states that

 findings and conclusions are required "with all final decisions in adoption, custody, and

 divorce proceedings." But, under CR 52(a)(5)(8), findings and conclusions are not

 required for "decisions of motions under rules 12 or 56 or any other motion, except as

, provided in rules 41 (b)(3) and 55(b}(2} [neither apply here]. Mr. Hunter petitioned to

 establish paternity. The matter was decided on motions with the court ultimately

 dismissing based on mootness. Accordingly, findings and conclusions were not

 required. Moreover, since our review is de novo, findings and conclusions are

 unnecessary for our analysis.



                                              5

No. 30768-9-111
In re the Parentage of Infant Child F.


       A case is moot if the court cannot provide the basic relief originally sought or can

no longer provide effective relief. Blackmon v. Blackmon, 155 Wn. App. 715,719,230

P.3d 233 (2010). If a sister state's judgment is given full faith and credit in that there is

no relief available in Washington, then the Washington proceedings would be rendered

moot. See J.E.W v. T.G.S., 935 SO.2d 954, 962 (Miss., 2006) (Mississippi court gave

full faith and credit to South Carolina custody decision, rendering proceedings in

Mississippi moot).

       The full faith and credit clause of the United States Constitution, U.S. CONST. art.

IV, § 1, generally requires a state to give a foreign judgment at least the res judicata

effect which would be accorded in the state which rendered it. Durfee v. Duke, 375 U.S.
106, 109, 84 S. Ct. 242 (1963). Full faith and credit requires that once an action is

pursued to a final judgment,' that judgment is conclusive in every other court as it is in

the court which rendered the judgment. State v. Beny, 141 Wn.2d 121,127-28,5 P.3d

658 (2000). '''The Full Faith and Credit Clause provides a means for ending litigation by

putting to rest matters previously decided between adverse parties in any state or

territory of the United States.'" Id. at 127 {quoting In re Estate of Tolson, 89 Wn. App.

21,29,947 P.2d 1242 (1997».

      A party can collaterally attack a foreign judgment if the court did not have

jurisdiction. Berry, 141 Wn.2d at 127-28. A party attacking a foreign judgment has the

burden of establishing lack of jurisdiction. Williams v. Steamship Mut. Underwriting

Ass'n, Ltd., 45 Wn.2d 209,213,273 P.2d 803 (1954) {Washington courts presume a



                                              6

No. 30768-9-111
In re the Parentage of Infant Child F.


court of general jurisdiction in a sister state has jurisdiction over the cause and the

parties "unless disproved by extrinsic evidence or by the record itself.").

       Utah courts have jurisdiction over adoption where the child was born in the state

and/or resides in the state on the day the adoption petition is filed. Utah Code Ann. §

78B-6-105(1). Furthermore, Utah has "jurisdiction to hear and decide a petition to

terminate parental rights in a child if the party who filed the petition is seeking to

terminate parental rights in the child for the purpose of facilitating the adoption of the

child." Utah Code Ann. § 78B-6-112(1). Because Infant F was born in Utah and

resided in Utah on the day of the adoption petition and because termination of all

parental rights was requested in Utah to facilitate the adoption, Utah has jurisdiction to

decide the matter. Mr. Hunter has not met his burden to disprove jurisdiction.

       As discussed above, in Utah an unwed biological father may file a declaration of

paternity under Utah Code Ann. § 78B-15-302 to establish paternity and thus be a

necessary party to contest adoption proceedings. This declaration must be signed by

the birth mother and may be completed and signed any time after the birth of the child,

but "may not be signed or filed after consent to or relinquishment for adoption has been

signed." Utah Code Ann. § 78B-15-302(1)(b), (8).

       Here, Mr. Hunter filed a declaration of paternity but it did not include Ms.

Ferebauer's signature. Additionally, it was filed after the consent for adoption. Hence,

under Utah law, Mr. Hunter failed to establish paternity in Utah; as such, he did not have

standing to contest the adoption. Mr. Hunter did not appeal this ruling, making it a final



                                              7

No. 30768-9-111
In re the Parentage of Infant Child F.


order. A final judgment in one state, rendered by a court with jurisdiction over the

subject matter and parties governed by the judgment, controls in other states to the

same extent as in the state where it was rendered. Baker by Thomas v. General Motors

Corp., 522 U.S. 222, 223,118 S. Ct. 657,139 L. Ed. 2d 580 (1998).

      The trial court properly conferred full faith and credit to Utah's ruling and, thus,

properly dismissed the Washington proceeding as moot. Accordingly, Mr. Hunter's

claims regarding due process in Washington, joinder of the adoptive parents to the

proceedings, a temporary order for genetic testing, and Ms. Ferebauer's participation in

the Washington proceedings are equally moot, as we cannot provide relief on these

matters. Blackmon, 155 Wn. App. at 719-20.

      Affirmed.


                                                         Brown, J.
I CONCUR:



Korsmo, ·C.J.




                                             8

                                          No.30768-9-III



       FEARING, 1. (concurring) - An appeals court judge is taught to avoid placing in an

opinion facts unnecessary to the decision. I violate this instruction and write separately

to voice the inequity suffered by appellant Michael Hunter. I also write separately

because I consider the appeal merits additional analysis.

       The parties agree that Michael Hunter is the father of infant F, despite the mother,

Michelle Ferebauer, being married to another. The infant was conceived in Washington

State. Over a period of months thereafter, Ferebauer and Hunter participated in an

unsettled relationship. On February 24, 2010, Ferebauer sent an e-mail message to

Hunter informing him that "I have decided to go to Utah to have the baby .... I'll

contact you when I get back." Report of Proceedings (Jan. 11,2011) at 36. She did not

alert Hunter of her intent to terminate his parental rights in Utah nor to place their child

for adoption in that state. Ferebauer knew that Hunter wished to participate in raising the

child. Utah is nationally known as the state where unmarried biological fathers' rights to

children are not protected. 1


       1 See  Samuel C. Johnston, Comment, Unwed Putative Fathers: Beware Utah
Adoption Law, 2013 UTAH L. REv. 104, 104-05 (2013) ("Wyatt's story and the
allegations in his federal claim raise a number of questions regarding adoptions and
adoption law in Utah, especially when the adoptions involve unwed fathers and occur
across state lines. Wyatt is just one of many out-of-state unwed fathers, in recent years,
to be entangled by Utah's adoption laws. Each story is slightly different, but in each, a
mother with little or no lifetime ties to Utah gave her baby up for adoption in Utah with
No. 30768-9
In re Parentage ojInfant Child F.



       On March 2,2010, infant F was born in Salt Lake City, Utah. On March 3, 2010,

not yet knowing his child had been born, Michael Hunter filed this petition, in

Washington State, to establish his paternity to infant F. He unsuccessfully sought to gain

an acceptance of service of the petition from Ferebauer's Washington attorney. Hunter

did not locate Michelle Ferebauer for purposes of service until May 14,2010, when she

was served at a gym in the Tri-Cities.


 the help of a Utah agency and attorney. In each case, the father tried to comply with Utah
 law or the laws of his home state but fell short in some legally significant way. Only in
 the most recent case did an unwed putative father prevail, making the current state of the
 law even more uncertain for the rights of unwed out-of-state fathers."); Marjorie Cortez,
Legislative panel mulls national putative Jather registry, Deseret News, June 9, 2013,
 available at http://www.deseretnews.comlarticle/8655 81919ILegislative-panel-mulls­
 national-putative-father-registry.html?pg=all (last visited Sept. 16,2013) ("In recent
years, a number of court cases in Utah have involved pregnant, unmarried women from
 other states giving birth in Utah and placing the children for adoption without the
knowledge or consent of the biological father."); Dennis Romboy, Do Utah's adoption­
friendly laws make it anti-birthJather?, Deseret News, Feb. 6, 2012, available at
http://www.deseretnews.comlarticleI7002228191D0-Utahs-adoption-friendly-Iaws-make­
 it-anti-birth-father.html (last visited Oct. 17,2013) ("Salt Lake adoption attorney Wes
Hutchins said Utah's laws invite 'forum shopping' among single pregnant women
looking a favorable place for an adoption and allow women to hide from out-of-state
birth fathers."); Brooke Adams, Stopping an adoption: In Utah, unwedJathers rarely win,
The Salt Lake Tribune, December 24, 2011, available at
http://www.sltrib.comlsltriblhome2/5 2592820-183/utah-adoption-fathers­
registry.html.csp (last visited Oct. 22,2013) ("[S]ome of the more than 25 higher court
rulings [against biological fathers] in Utah since 1959 have turned on other missteps in
the process, including some one justice described as 'very minor issues of
noncompliance.' ").



                                            2

No. 30768-9
In re Parentage ofInfant Child F.



        Meanwhile in Utah~ Michelle Ferebauer filed a petition in court~ on March 4~

2010~   to terminate her rights~ the rights of her husband~ and the rights ofMichae1 Hunter

to infant F. In the Utah court petition~ Ferebauer alleged she was a Utah resident. The

petition further alleged that~ under Utah   law~   the consent of Hunter was not required and

that he had forfeited or waived all rights with regard to the   child~   including the right to

notice. On the same day, and without notice to Michael Hunter, the Utah District Court

exercised jurisdiction over Infant F by entering a court order which stated in part, "It is

[h]ereby [o]rdered, [a]djudged, and [d]ecreed that the [r]ights of Michelle Gemstsen

Ferebauer, Robert Ferebauer,2 Michael Hunter and any other putative birth fathers are
                                                                                                  I
                                                                                                  I
forever waived, surrendered and terminated." Clerk's Papers (CP) at 688. Michelle
                                                                                                  f
                                                                                                  I

Ferebauer and her husband consented to the termination of their rights.

        Infant F was adopted by Washington parents. So that the adopting parents could

bring the child to Washington   State~   Michelle Ferebauer's Utah counsel wrote a letter to

Interstate Compact on the Placement of Children (ICPC) administrators in both Utah and

Washington, stating that "[b]oth parents have consented to the adoption." CP at 550.

The ICPC form signed by Ferebauer claimed that the father ofthe infant was Ferebauer's

husband. In the form, Michelle Ferebauer gave her residence address as being the office

address of her Utah counsel.



        2 The husband of Michelle Ferebauer.

                                                3

No. 30768-9
In re Parentage ofInfant Child F.



       By May 2010, if not earlier, Michelle Ferebauer returned to the State of

Washington. Ferebauer had not resigned from her employment in Washington State.

Instead, she took maternity leave and later returned to her Washington job.

       On June 23,2010, Michael Hunter filed, in Utah court, a petition to establish his

paternity.' On July 15,2010, Hunter also filed, in the earlier Utah action initiated by

Ferebauer, a motion to intervene and a motion to vacate the order terminating his parental

rights. On March 23,2011, the Utah District Court denied the motion to intervene. The

court ruled that Hunter lacked standing to challenge the prior termination order, since he

failed to timely file a declaration of paternity with the Utah courts. As part of his motion

to intervene, Hunter argued the same contentions forwarded before our superior court in

support of this paternity action. Among other contentions, Hunter argued his due process

rights were violated when his parental rights were terminated without notice, and

Michelle Ferebauer committed fraud. Michael Hunter did not file an appeal with the

Utah Court of Appeals.

      A parent holds a fundamental liberty interest, protected by the Fourteenth

Amendment, in the care, custody and control of a child. Santosky v. Kramer, 455 U.S.
745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d 599 (1982); Pierce v. Soc'y ofSisters, 268 U.S.

510,534-35,45 S. Ct. 571,69 L. Ed. 1070 (1925); Meyer v. Nebraska, 262 U.S. 390,

399,43 S. Ct. 625, 67 L. Ed. 1042 (1923). State intervention to terminate the relationship

between a parent and his child must be accomplished by procedures meeting the

                                             4

No. 30768-9
In re Parentage ofInfant Child F.



requisites of the due process clause. Santosky, 455 U.S. at 753, 768; Lassiter v. Dep't of

Social Servs., 452 U.S. 18,37, 101 S. Ct. 2153, 68 L. Ed. 2d 640 (1981). Unfortunately,

these principles fail Michael Hunter because he litigated his rights in Utah, and forwent

his right to appeal the unfavorable decision to the Utah Court of Appeals. I thus agree

with the majority that we must afford the Utah court's orders full faith and credit.

       The full faith and credit clause directs that "[f]ull faith and credit shall be given in

each state to the public acts, records, and judicial proceedings of every other state." U.S.

CONST. art. IV, § 1; Baker by Thomas v. General Motors Corp., 522 U.S. 222, 233, 118
S. Ct. 657, 139 L. Ed. 2d 580 (1998). The full faith and credit clause of the Constitution

precludes any inquiry into the merits of the other state's cause of action, the logic or

consistency of the decision, or the validity of the legal principles on which the judgment

is based. Milliken v. Meyer, 311 U.S. 457, 462, 61 S. ct. 339,85 L. Ed. 278 (1940)

(citing Fauntleroy v. Lum, 210 U.S. 230, 28 S. Ct. 641, 52 L. Ed. 1039 (1908)).

Whatever mistakes of law may underlie the judgment, it is conclusive as to all matters

decided. Milliken, 311 U.S. at 462.

       To our knowledge, Michael Hunter had no significant contacts with Utah. Thus,

Michael Hunter may have challenged, for lack ofjurisdiction, in Washington courts, the

Utah court's order terminating his parental rights. Estin v. Estin, 334 U.S. 541, 549-50,

68 S. Ct. 1213,92 L. Ed. 1561 (1948); Milliken, 311 U.S. at 462; Conlon ex rei. Conlon

v. Heckler, 719 F.2d 788 (5th Cir. 1983). The question ofa parent's paternity may not be

                                               5

No. 30768-9
In re Parentage ofInfant Child F.



resolved in a state in which the parent lacks contacts. Id. at 794, 797. But he lost that

opportunity when he filed a separate action in Utah to establish his paternity, and also

when he brought a motion to intervene and vacate the order terminating his parental

r~ghts   in the suit filed by Ferebauer.

         Because the requirement of personal jurisdiction represents an individual right, it

can, like other such rights, be waived. Ins. Corp. ofIreland, Ltd. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 703, 102 S. Ct. 2099, 72 L. Ed. 2d 492 (1982). A

defendant waives a jurisdictional defense by suing the plaintiff in the objectionable forum

in a second suit involving the same facts. Brokerwood Prods. Int'l, Inc. v. Cuisine

Crotone, Inc., 104 Fed. App'x. 376, 380 (5th Cir. 2004); Paine Webber Inc. v. Chase

Manhattan Private Bank (Switzerland), 260 F.3d 453,460 (5th Cir. 2001); Andrew

Greenberg, Inc. v Sirtech Can., Ltd., 79 A.D.3d 1419, 1423,913 N.Y.S.2d 808 (2010). A

defendant also waives a jurisdictional defect by choosing to actively litigate an issue on

the merits. Paine Webber, 260 F.3d at 460; Praetorian Specialty Ins. Co. v. Auguillard

Constr. Co., Inc., 829 F. Supp. 2d 456,464 (W.D. La. 2010); In the Matter ofSayeh R.,

91 N.Y.2d 306, 319,693 N.E.2d 724 (1997); Mikulski v. Mikulski, 2 Cal. App. 3d 1047,

1050,83 Cal. Rptr. 15 (1969).

         Michael Hunter was likely not subject to personal jurisdiction in the Utah courts at

the time Michelle Ferebauer filed her petition to terminate parental rights. When the

plaintiff relies on general personal jurisdiction, the court must have jurisdiction over the

                                               6

No. 30768-9
In re Parentage ofInfant Child F.



defendant at the filing of the suit. Marathon Oil Co. v. A.G. Ruhrgas, 182 F.3d 291,295

(5th Cir. 1999). General personal jurisdiction is found when the nonresident defendant's

contacts with the forum state, even if unrelated to the cause of action, are continuous,

systematic, and substantial. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408,415, 104 S. Ct. 1868,80 L. Ed. 2d 404 (1984); Marathon Oil, 182 F.3d at 295.

General personal jurisdiction is distinguished from specific personal jurisdiction, when

the nonresident's contacts with the forum state arise from or are directly related to the

pending cause of action. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475, 105 S. Ct.
2174, 85 L. Ed. 2d 528 (1985); General Contracting & Trading Co., LLC v. Interpole,

Inc., 940 F.2d 20,22 (1st Cir. 1991). The nonresident's availing himself of the forum

state's courts to assert the merits of a related claim is one example of specific personal

jurisdiction. Most courts, who have addressed the issue, have ruled that specific personal

jurisdiction may be based upon the actions of the nonresident defendant after the filing of

the plaintiffs suit. Brokerwood Prods., 104 Fed. App'x at 379-80; General Contracting,

940 F .2d 20; Praetorian, 829 F. Supp. 2d at 464; Endless Pools, Inc. v. Wave Tec Pools,

Inc., 362 F. Supp. 2d 578,583-84 (E.D. Pa. 2005); Educ. Testing Servo     V.   Katzman, 631

F. Supp. 550,554-57 (D. N.J. 1986).

       Our case differs from other reported decisions in that the Utah court terminated

Michael Hunter's parental rights even before Hunter waived lack of personal jurisdiction

by filing his separate Utah action and by asserting his rights in the suit filed by Ferebauer.

                                              7

No. 30768-9
In re Parentage ofInfant Child F.



Nevertheless, the same reasoning applies as attaches to the reported decisions. The Utah

court addressed anew Michael Hunter's parental rights when he filed motions to

intervene and to vacate the order of termination. By filing and arguing the motions,

Hunter was afforded a hearing on his contentions after the Utah court gained personal

jurisdiction.




                                            8